PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shin et al.
Application No. 16/845,636
Filed: 10 Apr 2020
For: Novel Polymer, Preparation Method Therefor, Nanofiber Synthesized Therefrom, and Method for Fabricating Same Nanofiber
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed April 2, 2021, to accept a certified copy of a foreign application. 

The petition is dismissed as unecessary.

37 CFR 1.55(f)(1) states:

(f) Time for filing certified copy of foreign application—
(1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

However, the exception in paragraph (i) was applicable.



37 CFR 1.55((i) states:

 Foreign intellectual property office participating in a priority document exchange agreement. The requirement in paragraphs (f) and(g) of this section for a certified copy of the foreign application to be filed within the time limit set forth therein will be considered satisfied if:

The foreign application was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement (participating foreign intellectual property office), or a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy;

	(2) 	The claim for priority is presented in an application data sheet (§ 1.76(b)(6)), identifying the foreign application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and
year of its filing, and the applicant provides the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application;

	(3) 	The copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign application is filed, within the period specified in paragraph (g)(1) of this section; and

	(4) 	The applicant files in a separate document a request that the Office obtain a copy of the foreign application from a participating intellectual property office that permits the Office to obtain such a copy where, although the foreign application was not filed in a participating foreign intellectual property office, a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy. The request must identify the participating intellectual property office and the subsequent application by the application number, day, month, and year of its filing in which a copy of the foreign application was filed. The request must be filed within the later of sixteen months from the filing date of the prior foreign application, four months from the actual filing date of an application under35 U.S.C. 111(a), four months from the date on which the national stage commenced under 35U.S.C. 371(b) or (f) (§ 1.491(a) ), or four months from the date of the 
initial submission under 35U.S.C. 371 to enter the national stage, or the request must be accompanied by a petition under paragraph(e) or (f) of this section.

The application was filed on April 10, 2020 with an ADS that included a proper priority claim to Korean application Nos. KR 10-2019-00421333, filed April 10, 2019, and KR 10-2020-0032057, filed March 16, 2020.  While the DAS codes for the priority application were not listed on the ADS, the Korean Intellectual Property Office is an office participating in the priority document exchange agreement (PDX). The Electronic Priority Document Exchange (PDX) agreements 


provide for the electronic transmission of priority documents to and from participating foreign intellectual property offices. The Office treats a proper priority claim under 37 CFR 1.55  to an application filed in a participating foreign intellectual property office as a request that the Office obtain a copy of the foreign application from the participating intellectual property office.

As this application falls under the exception of 37 CFR 1.55(i), the 4 month from filing or 16 months from the earliest priority date deadlines do not apply. The petition under 37 CFR 1.55(f) is dismissed as unnecessary.

The priority documents for Application  Nos. KR 10-2019-00421333 and KR 10-2020-0032057 were electronically retrieved on August 14, 2020.


Any questions concerning this decision should be directed to the undersigned at (571) 272-3230.  

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 1623 for examination in due course.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET